NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 29 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-30210

                Plaintiff-Appellee,             D.C. No. 3:16-cr-05242-RJB

 v.

WIMIBALDO EVER CEDENO,                          MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert J. Bryan, District Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Wimibaldo Ever Cedeno appeals from the district court’s judgment and

challenges the 210-month sentence imposed following his guilty-plea conviction

for six counts of aggravated sexual abuse of a child under 12, in violation of 18

U.S.C. §§ 2241(c) and 2246(2). We have jurisdiction under 28 U.S.C. § 1291, and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we affirm.

      Cedeno first argues that the district court erroneously determined that there

was no evidence as to Cedeno’s motive for committing the offenses or as to his

likelihood of reoffending. We review this procedural argument raised for the first

time on appeal for plain error. See United States v. Dallman, 533 F.3d 755, 761

(9th Cir. 2008). The record as a whole reflects that the court read and considered

the psychosexual evaluation that Cedeno submitted, as well his mitigating

arguments, but was persuaded neither that Cedeno’s post-traumatic stress disorder

had caused him to commit the offenses, nor that Cedeno posed a demonstrably low

risk for reoffending. The evidence in the record supports the court’s

determinations, and Cedeno has not demonstrated any procedural error. See

United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc).

      Cedeno also contends that his sentence is substantively unreasonable. The

district court did not abuse its discretion. See Gall v. United States, 552 U.S. 38,

51 (2007). The 210-month, below-Guidelines sentence is substantively reasonable

in light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of the

circumstances, including the seriousness of the offense, the need to provide

adequate deterrence, and the need to protect the public. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                      17-30210